 1   QUINN EMANUEL URQUHART &                           Katie J.L. Scott (Cal. Bar No. 233171)
     SULLIVAN, LLP                                      Email address: katie.scott@arnoldporter.com
 2     David Bilsker (Bar No. 152383)                   Joshua Seitz (Cal Bar No. 325236)
                                                        Email address: joshua.seitz@arnoldporter.com
       davidbilsker@quinnemanuel.com                    ARNOLD & PORTER KAYE SCHOLER LLP
 3
     50 California Street, 22nd Floor                   3000 El Camino Real
 4   San Francisco, California 94111-4788               Building 5, Suite 500
     Telephone: (415) 875-6600                          Palo Alto, California 94306
 5   FACSIMILE: (415) 875-6700                          Telephone:     (650) 319-4500
                                                        Facsimile:     (650) 319-4700
 6   QUINN EMANUEL URQUHART &
                                                        Matthew M. Wolf (to be admitted pro hac vice)
     SULLIVAN, LLP                                      matthew.wolf@arnoldporter.com
 7
       Kevin P.B. Johnson (Bar No. 177129)              Jennifer Sklenar* (Cal. Bar. No. 200434)
 8     kevinjohnson@quinnemanuel.com                    jennifer.sklenar@arnoldporter.com
     555 Twin Dolphin Drive, 5th Floor                  ARNOLD & PORTER KAYE SCHOLER LLP
 9   Redwood Shores, California 94065-2139              601 Massachusetts Ave, NW
     Telephone: (650) 801-5000                          Washington, DC 20001-3743
10                                                      Telephone:     (202) 942-5000
     FACSIMILE: (650) 801-5100                          Facsimile:     (202) 942-5999
11                                                      *Admitted in NY and CA only; practice limited
     QUINN EMANUEL URQUHART &                           to matters before federal courts and federal
12   SULLIVAN, LLP                                      agencies
       Anne S. Toker (pro hac vice pending)
13     annetoker@quinnemanuel.com
     51 Madison Avenue, 22nd Floor                      Attorneys for Defendants
14                                                      BGI AMERICAS CORP., MGI TECH CO.,
     New York, New York 10010-1601                      LTD., MGI AMERICAS, INC., and
15   Telephone: (212) 849-7000                          COMPLETE GENOMICS, INC.
     FACSIMILE: (212) 849-7100
16
     Attorneys for Defendants MGI TECH CO.,
17   LTD., MGI AMERICAS, INC., and
     COMPLETE GENOMICS, INC.
18

19                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
20                                  SAN FRANCISCO DIVISION

21
     ILLUMINA, INC., and                                   Case No. 3:20-cv-01465-WHO
22   ILLUMINA CAMBRIDGE LTD.,
                                                           DECLARATION OF DR. RADOJE
23                         Plaintiffs,                     DRMANAC IN SUPPORT OF
                                                           DEFENDANTS' SUPPLEMENTAL
24           v.                                            SUBMISSION IN OPPOSITION TO
                                                           PLAINTIFFS' MOTIONS FOR
25   BGI GENOMICS CO., LTD., BGI                           PRELIMINARY INJUNCTION
     AMERICAS CORP., MGI TECH CO.,
26   LTD., MGI AMERICAS, INC. and
     COMPLETE GENOMICS, INC.
27
                           Defendants.
28

     DRMANAC DECLARATION IN SUPPORT OF DEFENDANTS' SUPPLEMENTAL SUBMISSION
     C.A. No.3:20-cv-01465-WHO
 1          I, Radoje (Rade) Drmanac, declare as follows:

 2          1.      I have personal knowledge of the facts stated herein. I could and would testify that

 3   the following facts are true and correct, to the best of my knowledge, if called upon to do so.

 4          2.      I am currently employed by Complete Genomics, Inc. (“CGI”) as Chief Scientific

 5   Officer and serve the same role at MGI Tech. I co-founded CGI in 2006. My responsibilities as

 6   Chief Scientific Officer include participating in the development of our products, including

 7   designing them and coming up with solutions to problems as they arise. I am very involved in this

 8   work and am always thinking about how to improve our products. I am a research scientist and

 9   inventor in the field of genome sequencing including techniques such as DNA sequencing-by-

10   hybridization (SBH), genomic micro and nanoarrays, combinatorial probe ligation, and long

11   fragment read (LFR) process for accurate whole genome sequencing and haplotyping from 10

12   human cells.

13          3.      I earned my Ph.D. in molecular biology for the conception and pioneering

14   development of SBH technology from Belgrade University, where I also received B.S. and M.S.

15   degrees in molecular biology. I completed my postdoctoral studies in 1990 in Hans Lehrach’s group

16   at the Imperial Cancer Research Fund in London.

17          4.      In 1994, I co-founded Hyseq (later Nuvelo) where, as chief scientific officer, I led the

18   effort to discover thousands of genes that formed the basis of Nuvelo’s drug development pipeline.

19          5.      Prior to Hyseq, I was a group leader at Argonne National Labs from 1991 to 1994 as

20   part of the Department of Energy’s Human Genome Project.

21          6.      I developed the technology known as "CoolMPS" ("MPS" stands for "Massively

22   Parallel Sequencing"), a novel chemistry that involves the use of unlabeled ("cold") nucleotides,

23   along with nucleotide-specific antibodies that are fluorescently labeled, to carry out rapid, efficient,

24   and accurate sequencing of polynucleotides.

25          7.      I have been heavily involved in the work we have done to determine the most

26   efficient way to remove the labeled antibodies during each cycle in CoolMPS. This problem was

27   challenging for us and took a considerable amount of work to solve. We have developed a highly

28   efficient method of removal that I describe in more detail below.

                                                        1
     DRMANAC DECLARATION                                                          C.A. No. 3:20-cv-01465-WHO
 1          8.      CoolMPS has had a limited release as a commercial product in multiple countries

 2   outside the United States. The product for the United States operates in the same manner.

 3          9.      This commercial product includes a step in which blocked nucleotides are added into

 4   the reaction mixture flowed over the DNA array before the block has been removed from the

 5   previously incorporated nucleotide. I present an overview of the relevant method steps below.

 6          10.     First, a primer is added that anneals to the target nucleic acid. All four types of

 7   nucleotides (A, C, G, T), unlabeled and blocked on the 3'OH, are added to the reaction mixture as

 8   shown below.

 9

10

11

12

13

14

15

16

17          11.     One of the unlabeled, blocked nucleotide will be incorporated at the end of the

18   primer, and the remaining nucleotides will be washed away:

19
20

21

22

23

24

25

26          12.     Then four different types of fluorescently labeled antibodies are added to the system,

27   where each antibody will bind to a specific one of the four blocked nucleotides (A or C or G or T)

28

                                                     -2-
     DRMANAC DECLARATION                                                        C.A. No. 3:20-cv-01465-WHO
 1   and each is labeled differently. The fluorescently labeled antibody specific to the incorporated

 2   nucleotide will bind to that nucleotide:

 3

 4

 5

 6

 7

 8

 9

10          13.     Then the remaining fluorescently labeled antibodies are washed away and the DNA

11   array is imaged to determine which fluorescently labeled antibody has bound to the growing

12   polynucleotide chain:

13

14

15

16

17

18

19
20          14.     At this point in the process, it is important to remove the fluorescently labeled

21   antibody from the system efficiently. Otherwise, it is not possible to obtain an accurate image of the

22   next nucleotide along the chain because the signal from the fluorescently labeled antibody bound to

23   the prior nucleotide would interfere with the signal from the subsequent fluorescently labeled

24   antibody bound to the next nucleotide to be incorporated into the growing chain. Moreover, the

25   process of cleaving a fluorescent label that is covalently bound to a nucleotide in standard MPS

26   leaves a "scar" or an additional chemical structure on the nucleotide that can interfere with future

27   rounds of incorporation and labeling and diminish the accuracy and efficiency of the process.

28

                                                     -3-
     DRMANAC DECLARATION                                                        C.A. No. 3:20-cv-01465-WHO
 1          15.     In a February 19, 2020 bioRxiv paper describing CoolMPS, we discussed various

 2   methods to carry out removal of the fluorescently labeled antibodies bound to the growing

 3   polynucleotide chain. Dkt. 118-16 (Ex. D16) at 5. We noted that "[c]omplete removal of the bound

 4   antibodies after imaging and before the next cycle of nucleotide incorporation is important for high

 5   quality sequencing." Id.

 6          16.     We further noted that "[w]e also found that including unlabeled RTs in the removal

 7   buffer speeds up the dissociation." Id. In the paper, the abbreviation "RT" stands for "reversibly

 8   terminated nucleotides," meaning unlabeled blocked nucleotides. See id. at Abstract. We decided to

 9   use this method of fluorescent antibody removal in the commercial product. I explain how addition

10   of unlabeled blocked nucleotides to the system before we deblock the last incorporated nucleotide

11   efficiently removes the fluorescently labeled antibodies below.

12          17.     Addition of unlabeled blocked nucleotides into solution that are the same as the

13   incorporated blocked nucleotide bound to the fluorescently labeled antibody compete for the

14   antibody. As a result of the reaction kinetics, the nucleotides in solution attract the antibody, along

15   with its fluorescent labels, away from the blocked nucleotide that is incorporated in the growing

16   polynucleotide chain:

17

18

19
20

21

22

23          18.     Then the fluorescently labeled antibodies, bound to the unlabeled blocked nucleotides

24   that were added into the solution by flowing them over the array are washed away:

25

26
27

28

                                                      -4-
     DRMANAC DECLARATION                                                         C.A. No. 3:20-cv-01465-WHO
 1

 2

 3

 4

 5

 6

 7

 8          19.     The last step in the cycle then involves removing the 3'OH block from the unlabeled

 9   nucleotide incorporated at the end of the growing polynucleotide chain:

10

11

12

13

14

15

16

17          20.     Once the block has been removed, the cycle repeats.

18          21.     The customer has no control over this process and is not provided with any

19   instructions that would allow the customer to skip the important step of adding unlabeled blocked

20   nucleotides to the solution that flows over the array to remove the antibody from the nucleotide that

21   has become part of the growing polynucleotide chain. Furthermore, skipping this step would not

22   result in accurate sequence data because other steps are adjusted based on the added efficiencies

23   resulting from this step, e.g., we use a shorter deblocking time. This entire part of the process is a

24   black box to the customer who neither has visibility into the details of the steps nor can alter them.

25   The customer is not provided with any choice in the sequence of steps in each cycle.

26          22.     The ability to enter the United States market and to be able to provide our CoolMPS

27   reagents, along with BGI sequencers, to run CoolMPS, for example to key opinion leaders

28   (“KOLs”), is important to the development and acceptance of CoolMPS worldwide.

                                                     -5-
     DRMANAC DECLARATION                                                        C.A. No. 3:20-cv-01465-WHO
 1          23.     The United States has some of the leading researchers and research institutions in the

 2   world. The ability to have these world-renowned scientists use our reagents and run our machines to

 3   generate data for their research provides us with invaluable feedback that we implement as

 4   improvements to our chemistry and instruments on an ongoing basis. There are insights that we

 5   might gain even over the course of the next year that we will lose, if we are not permitted to proceed

 6   with these collaborations. I do not consider scientists and research groups throughout the world to

 7   be fungible. Because ideas and research projects that scientists in the United States are working on

 8   can be, and frequently are, different from projects that other scientists are working on in other parts

 9   of the world, excluding U.S. scientists from evaluating CoolMPS will slow down its development

10   and could lead to a product which is not as robust as it might otherwise be. This will likely set back

11   the development of our technology worldwide.

12          24.     Moreover, the ability of key scientists in the United States to evaluate our CoolMPS

13   product furthers development outside the United States because some researchers in other countries

14   will not take on new technology until scientists from the United States give it a stamp of approval.

15          25.     In short, if we cannot sell CoolMPS in the United States now, if we are able to offer it

16   later in the United States it will likely not be as robust and versatile, and the public in this country

17   may not get the best possible product we could offer. The same is true of the public in other

18   countries.

19          I declare under penalty of perjury that the foregoing is true and correct.

20

21

22   Dated: May 18, 2020
23

24

25

26
27

28

                                                      -6-
     DRMANAC DECLARATION                                                          C.A. No. 3:20-cv-01465-WHO
